UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

IN RE: § CHAPTER 11
CLEARWATER TRANSPORTATION, §
LTD. §
§
§
DEBTOR § CASE NO. 19-50292-cag

NEWTEK SMALL BUSINESS FINANCE, LLC’s OBJECTION TO ENTRY OF AN
ORDER APPROVING DEBTOR’S DISCLOSURE STATEMENT

TO THE HONORABLE RONALD B. KING, CHIEF U.S. BANKRUPTCY JUDGE:

NOW COMES, Newtek Small Business Finance, LLC (“Newtek”), and hereby files
its Objection to Entry of An Order Approving Debtor's Disclosure Statement, and in

support of such Objection, Newtek states as follows:

I.
BACKGROUND
1. On February 7, 2019, Debtor filed its voluntary petition under Chapter 11 of
the Bankruptcy Code.

2. The Debtor is continuing to operate as a debtor-in-possession.

3. On June 7, 2019, Debtor filed its Chapter 11 Plan [Docket No. 116] (the
“Plan’).

4. On July 1, 2019, Debtor filed its Disclosure Statement [Docket No. 130].

5. On July 2, 2019, a Notice of Hearing on Approval of Disclosure Statement
was filed by the Clerk of the U.S. Bankruptcy [Docket No. 131], and by the Debtor [Docket
No. 132]. In both notices, the hearing is set forth August 8, 2019. Any objections to the
Disclosure Statement are required to be filed by July 29, 2019.

6. Upon review of the Debtor’s Disclosure Statement, Debtor attached as its

last page Exhibit 3, titled Plan Financial Projections, followed by:
[TO BE FILED NOT LATER THAN SEVEN DAYS BEFORE DISCLOSURE STATEMENT
HEARING].

7. Seven days prior to the hearing on the Disclosure Statement is August 1,
2019.

8. As of today, July 29, 2019, the date Objections are due, Debtor’s Exhibit 3

providing the Plan Financial Projections has not been filed.

Il.
BASIS FOR OBJECTION

9. 11 U.S.C. § Section 1125(b) provides, in part, that an “acceptance or
rejection of a plan may not be solicited...unless [there has been]...a written disclosure

statement approved...by the court as containing adequate information.”

10. “Adequate information” is defined in §1125(a)(1) as:

information of a kind, and in sufficient detail, as far as is reasonably practicable in
light of the nature and history of the debtor and the condition of the debtor's books
and records, that would enable a hypothetical reasonable investor typical of
holders of claims or interests of the relevant class to make an informed judgement
about the plan, but adequate information need not provide such information about

any other possible or proposed plan.

11. Debtor, by its own admission, filed an incomplete Disclosure Statement and
therefore, at this date, the day Objections are due, does not comply with the requirement
for adequate information. Newtek cannot evaluate whether the Disclosure Statement will

provide the information needed to decide whether to accept the plan.

12. In the event Debtor timely files its Exhibit 3 containing its Plan Financial

Projections, Newtek reserves the right to further object to the adequacy of the information.
WHEREFORE,PREMISES CONSIDERED, Newtek prays:

1. That the Court denies approval of the Disclosure Statement.
2. And for such other and further relief to which Newtek may be justly

entitled.

Dated this 29th day of July 2019.

Respectfully submitted,

FLUME LAW FIRM, LLP

1020 N.E. Loop 410, Suite 530
San Antonio, Texas 78209
(210) 828-5641

(210) 821-6069 Facsimile

/s/ Michael Flume
MICHAEL FLUME
State Bar No. 07188480

mflume@flumelaw.net

ATTORNEYS FOR NEWTEK
BUSINESS FINANCE, LLC.

SMALL
CERTIFICATE OF SERVICE

| hereby certify that on July 29, 2019, a true and correct copy of the foregoing instrument
has been served upon all parties requesting service via ECF notification, and/or via email

or first-class mail to the parties on the attached service list.

/s/ Michael Flume
MICHAEL FLUME
Debtor:

Clearwater Transportation, Ltd,
6013 Fountainwood

San Antonio, TX 78233

Via Mail

Funding Circle

FC Marketplace, LLC
747. Front St., 4th Fl,
San Francisco CA 94111
Via Mail

Funding Metrics, LLC
dba Lendini

884 TownCenter Drive
Langhome, PA 19047
Via Mail

Pearl Delta Funding LLC
c/o Pryor & Mandélup
Attn: Anthony Gtfuliano
675 Old Country Road
Westbury, NY 11590

Via Mail

Bell County Appraisal District
P.O, Box 390

Belton TX 76513-0390

Via Mail

Internal Revenue Service
Centralized Insolvency Operation
P.O, Box 7346

Philadelphia, PA 19101-7346
Via Mail

Limited Service List

Attorney for Debtor
Patrick L, Huffstickler
Dykema Gossett PLLC
112 E. Pecan St, #1800
San Antonio, TX 78205

ECF; phuffstickler@dykema.com

Newtek Small Business Finance LLC
1981 Marcus Ave., #130

Lake Success NY 11042

Via Mail

Pioneer Park LLC

P.O, Box 398321

San Francisco, CA 94139-8321
Via Mail

Texas Comptroller of Public Accounts
Revenue Accounting Division -
Bankruptcy Section

P.O. Box 13528 Capitol Station
Austin, TX 78711

Via Mail

Travis County Tax Office

Bruce Elfant, Tax Assessor-Collector
P.O, Box 149328

Austin, TX 78714-9328

Via Mail

117928,000001 4840-4920-0263.2 7/11/2019 (4:06 PM) 07/11/2019 4:06 PM

Last Revised July 11, 2019

Clearwater Transportation, Ltd. — 19-50292

Office of the U.S, Trustee
615 E. Houston, Suite 533
San Antonio, TX 78205

Via ECF: USTP.Region07@usdoj.gov

LENDERS/POTENTIAL SECURED CREDITORS

10U Central Inc,

600 TownPark Lane, Suite 100
Kennesaw, GA 30144

Via Mail

AmeriCredit Financial Services, Inc.
dba GM Financial

P.O, Box 183593

Arlington, TX 76096-3834

Via Mail

TAXING AND REGULATORY AGENCIES

City of Austin
Controller’s Office
P.O. Box 2920

Austin TX 78768-2920
Via Mail

Texas Workforce Comission

TWC Building - Regulatory Integrity
Division

101 East 15th Street

Austin, TX 78778

Via Mail

Tom Green Appraisal District
2302 Pulliam St.

San Angelo TX 76905

Via Mail
Albert Uresti, MPA, PCC

Bexar County Tax Assessor-Collector
P.O. Box 2903

Sait Antonio, TX 78299-2903

Via Mail

City of Austin

c/o U.S, Bank, N.A.

P.O, Box 70870

Saint Paul MN 55170-9705
Via Mail

The Airport Properties Manager
Department of Aviation

THE CITY OF AUSTIN
Austin-Bergstrom International Airport
3600 Presidential Blvd,, Suite 411
Austin, TX 78719

Via Mail

Killeen-Fort Hood Regional Airport
Attn: Executive Director of Aviation
8101 S, Clear Creek Rd., Box C
Killeen, TX 76549

Via Mail

City Attorney’s Office
72 W. College Avenue
San Angelo, TX 76903
Via Mail

United States Department of Justice -
All Divisions:

United States Attorney, Civil Process
Clerk

601 N. W. Loop 410, Suite 600

San Antonio, TX 78216

Via Mail

AIRPORT CONCESSION PARTIES

City of Austin
City Clerk

301 W. Second St.
Austin, TX 78701
Via Mail

City of Killeen

Attn: City Attorney

101 N. College St., 1% Floor
Killeén, TX 76541

Via Mail

Austin Conrac, LLC

Conrac Managing, c/o Contac Solutions
981 Lowell Ave. SW, #125

Renton, WA 98057

Via Mail

Last Revised July 11,2019

Director of Aviation

THE CITY OF AUSTIN
Austin-Bergstrom International Airport
3600 Presidential Blvd., Suite 411
Austin, TX 78719

Via Mail

City of Killeen

8101 S, Clear Creek Rd., Box C
Killeen, TX 76549

Via Mail

City of San Angelo

San Angelo Regional Airport-Mathis Field
8618 Terminal Circle, Ste, 101

San Angelo, TX 76904

Via Mail

TOP 20 UNSECURED CREDITORS (EXCLUSIVE OF OTHER CATEGORIES)

ATS Processing Services
1150 N. Alma School Rd.
Mesa, AZ 85201

Via Mail

Highway Toll Administrations
66 Powerhouse Rd., #103
Roslyn Heights, NY 11577
Via Mail

Calhoun, Thomson & Matza
9500 Aboretum Blvd., #120
Austin, TX 78759

Via Mail

Town North Nissan
9160A Research Blvd.
Austin, TX 78758

Via Mail

117928.000001 4840-4920-0263.2 7/1 1/2019 (4:06 PM) 07/11/2019 4:06 PM

Dent Crafters

166 Briar Forest Dr.
Bastrop, TX 78602
Via Mail
Last Revised July 11,2019

CONTRACT AND VEHICLE LEASE PARTIES

Hincklease, Inc.

Attn: Bill Jeffries

2305 President's Dr., Ste. F
Salt Lake City UT 84120
Via Mail

Union Leasing, Inc.
P.Q, Box 75850
Chicago, IL 60675-5850
Via Mail

Harbor Properties

850 S. Hermitage Road, Suite B1
Hertnitage, PA 16148

Via Mail

Bancorp Bank

Attn: Paul F. Pollock
3755 Park Lake St.
Orlando FL 32803-5265
Via Mail

Bell County Tax Appraisal District
c/o Tara LeDay

McCreary, Veselka, Bragg & Allen, PC
P O Box 1269

Round Rock, TX 78680-1269

ECF: tleday@mvbalaw,com

Newtek Small Business Finance, LLC
c/o Michael Flume

Flume Law Firm, LLP

1020 N.E. Loop 410, Suite 530

San Antonio, TX 78209

Mark Paul
AutoAp, Inc,

P.O, Box 91507
Portland, OR 97291

Selig Leasing Company, Inc,
Attn: Steve Schaefer
2510S. 108th St.

West Allis WI 53227

Via Mail

The Bancorp

409 Silverside Road
Suite 105

Wilmington, DE 19809
Via Mail

Commercial Fleet Leasing

The Banicorp Bank

Attn: Paul F, Pollock

626 Jacksonville Road, Suite 205
Warminster, PA 18974

Via Mail

NOTICES OF APPEARANCE

Bexar County

c/o Don Stecker

Linebarger Goggan Blair & Sampson
LLP

711 Navarro Street, Ste 300

San Antonio, TX 78205

ECF: don.stecker@|sbs.com

Frost Bank

c/o Robert L. Barrows

Warren, Drugan & Barrows, P.C.
800 Broadway

San Antonio, TX 78215

Austin CONRAC, LLC

c/o Sabrina L. Streusand

Streusand, Landon.Ozburn & Lemmon,
LLP

1801 S. MoPac Expressway Ste.320
Austin, TX 78746

117928,000001 4840-4920-0263.2 7/11/2019 (4:06 PM) 07/11/2019 4:06 PM

Hertz Global Holdings

Thrifty Rent-A-Car System, Inc.
Dollar Rent A Car, Inc,

Attn: Robert M. Barton

8501 Williams Road

Estero, FL 33928

Via Mail

DTG

Dba DTG Operations, Inc,
Attn: Lockbox Dept. 673
6242 FE, 418 Street

Tulsa, OK 74135

Via Mail

Tom Green CAD

c/o Elizabeth Weller

Linebarger Goggan Blair & Sampson, LLP
2777-'N. Stemmons Freeway

Suite 1000

Dallas, TX 75207

Travis County

c/o Kay D. Brock

Assistant Travis County Attorney
P,O, Box 1748

Austin, TX 78767

Stephanie Hernandez
c/o Charlie Shelton
Hajjar Peters, LLP
3144 Bee Caves Rd.
Austin, TX 78746
The Hertz Corporation
c/o William J. Hanlon
Nascine Howell
Seyfarth Shaw LLP
Two Seaport Lane, #300
Boston, MA 02210

Selig Leasing Company, Inc.

c/o Samuel C. Wisotzkey
Kohner, Mann & Kailas, S.C.
Washington Building

4650 N, Port Washington Rd.
Milwaukee, WI 53212-1059

Hincklease via pdf email to

Chris@hincklease.com
Pkeith@djplaw.com
Brian@hincklease.com

The Comptroller of Public Accounts
of the State of Texas

c/o John Mark Stern.

Assistant Attorney General
Bankruptcy & Collections Division
MC 008

P.O. Box 12548

Austin, TX 78711-2548

Pear! Capital Funding

c/o Anthony F. Giuliano
Pryor & Mandelup, L.L.P.
675 Old Country Road
Westbury, New York 11590

EMAIL NOTICES

(17928,000001 4840-4920-0263.2 7/11/2019 (4:06 PM) 07/11/2019 4:06 PM

Last Revised July 11, 2019

Selig Leasing Company, Inc.
Michael G. Colvard

Martin & Drought, P.C,

Bank of America Plaza, 25" Floor
300 Corivent Street

San Antonio, TX 78205

Hincldease

c/o Ray Battaglia

Law Offices of Ray Battaglia, PLLC
66 Granburg Circle

San Antonio, TX 78218
